DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
According to paper filed on Dec. 5, 2022, the applicants have elected species III (Metal complex of example 10) for further prosecution.
Claims 23-42 are pending in the application. Claims 27, 30 and 32-40 are withdrawn from further consideration as being directed to non-elected subject matter.
The elected species is allowable over the prior art. Therefore, search has now been extended to additional species directed to metal complexes of formula (a) of claim 25 where variables N and A represent pyridine rings, variable C represents phenyl group, variable D represents carbazole group, variable b1 represents O and variable b2 is absent.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 23-26, 28-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing and using instant metal complexes where M represents every known metal in the art coordinated to four different every known 5 or 6-membered aryl and heteroaryl rings containing 1-4 heteroatoms selected from N, O and S in the art. The only written description for preparing and using instant metal complexes is where metal is palladium and two phenyl rings are connected by an oxy group and two other rings represent 6-membered heteroaryl rings containing only one N atom (see examples 10-12).

8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, the value of variable a is not defined.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

11. Claims 23-26, 28-29 and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okuda (WO 2016/088354 A1).
Okuda discloses metal complexes and electronic devices comprising these metal complexes. The metal complexes 1-16 and 23-26 (see pages 23-24) anticipate the instant claims when metal is platinum in formula (a) of claim 25 where variables N and A represent pyridine rings, variable C represents phenyl group, variable D represents carbazole group, variable b1 represents O and variable b2 is absent.
 It is of note that these specific species (platinum complexes) are not supported by priority documents. Furthermore, lowest triplet excited state and lowest singlet excited state will be inherently present in these metal complexes.

                            IMPROPER      MARKUSH      GROUP
12. Claims 23-26, 28-29 and 31 are rejected under doctrine of Improper Markush Grouping since the instant metal complexes of claim 23 lack a common core. Even, in compounds of formula (a) of claim 25, the values of variables N, A, C, D, M, b2 and b1 are critical for the common core of these metal complexes.

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625